Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method comprising: receiving a first frame of a first image by a system-on-a-chip (SoC) of a vehicle mounted camera, wherein the SoC comprises a first signature generator and a signature comparator; generating a first signature by the first signature generator using the first frame; transmitting the first frame to a display circuit through an interface cable, wherein the display circuit has a second signature generator and is physically separate from the SoC; generating a second signature by the second signature generator using the received first frame; transmitting the second signature to the SoC; determining a comparison using the signature comparator by the SoC; detecting an error based on the first and second signature not matching with each other by the SoC; and transmitting a second frame of the first image to the display circuit when the first signature matches the second signature.
The reference of Bettagere et al. (US PGPub 2016/0117557 A1) teach a method of fault detection in a video stream of a car mounted camera, where the camera circuitry includes a SoC having signal generator and a signature comparator. It generates a signature by using the first frame and sends it to a display circuit for comparison with a second signature. Although, Bettagere et al. teach comparing transmission side and display side feedback signatures to determine a fault condition, but it does not explicitly teach that the display side circuitry has a Bergsagel et al. (US PGPub 2016/0210861 A1), in the same field of endeavor, teach a dedicated signature generator on the display side for generating a display side signature that is transmitted to the bad frame detector circuitry which compares the transmission side signature generated by the transmission side signature generator against the display side signature generated by the display side signature generator. However, as the Applicant argues, the display circuit does not have a second signature generator; on the contrary, the second signature generator is physically within the transmitter camera and not with the display circuit. On the other hand, the reference of Terry et al. (US PGPub 2011/0261257 A1), in the same field of endeavor, teach a system of video and audio error detection where there are two distinct signature generators, but the second signature generator is not within the display circuitry. As a result, Bettagere et al. alone or in combination with Bergsagel et al. and Terry et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 21, which is a circuitry claim of the corresponding method claim 1, and independent claim 25, which is a system claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485